UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7061


STANLEY LORENZO WILLIAMS,

                Petitioner - Appellant,

          v.

SIDNEY HARKLEROAD, Superintendent; THEODIS BECK, Secretary
of Corrections,

                Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:03-cv-00299-TDS-WWD)


Submitted:   December 21, 2011            Decided:   December 30, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stanley Lorenzo Williams, Appellant Pro Se.     Sandra Wallace-
Smith, Assistant Attorney General, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Stanley Lorenzo Williams seeks to appeal the district

court’s order affirming and adopting the order of the magistrate

judge and denying relief on Williams’ post-judgment motion in

his 28 U.S.C. § 2254 (2006) action.                      The order is not appealable

unless      a    circuit       justice    or   judge      issues     a    certificate    of

appealability.         28 U.S.C. § 2253(c)(1)(A) (2006).                    A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).         When the district court denies relief on the merits, a

prisoner         satisfies        this    standard         by      demonstrating       that

reasonable        jurists        would    find      that     the     district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief        on     procedural        grounds,        the    prisoner      must

demonstrate        both    that     the    dispositive          procedural     ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have       independently      reviewed        the    record    and    conclude     that

Williams has not made the requisite showing.                              Accordingly, we

deny a certificate of appealability and dismiss the appeal.                              We

dispense        with   oral       argument     because       the     facts     and    legal



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3